Rule 1.2      Scope of Representation and Allocation of Authority Between Client
              and Lawyer
         (a)  Subject to paragraphs (c) and (d), a lawyer shall abide by a client's
decisions concerning the objectives of representation and, as required by Rule 1.4, shall
consult with the client as to the means by which they are to be pursued. A lawyer may
take such action on behalf of the client as is impliedly authorized to carry out the
representation. A lawyer shall abide by a client's decision whether to settle a matter. In
a criminal case, the lawyer shall abide by the client's decision, after consultation with the
lawyer, as to a plea to be entered, whether to waive jury trial and whether the client will
testify.

       (b)   A lawyer's representation of a client, including representation by
appointment, does not constitute an endorsement of the client's political, economic,
social or moral views or activities.

      (c)   A lawyer may limit the scope of the representation if the limitation is
reasonable under the circumstances and the client gives informed consent.

       (d)    A lawyer shall not counsel a client to engage, or assist a client, in conduct
that the lawyer knows is criminal or fraudulent, but a lawyer may discuss the legal
consequences of any proposed course of conduct with a client and may counsel or
assist a client to make a good faith effort to determine the validity, scope, meaning or
application of the law.

      (e)   A lawyer may counsel or assist a client regarding conduct expressly
permitted by Pennsylvania law, provided that the lawyer counsels the client about
the legal consequences, under other applicable law, of the client’s proposed
course of conduct.


       ***